Elliott, J.
The appellant alleges in his complaint that the appellee Pierson brought an action against him, before a justice of the peace ; that the parties appeared; that upon the appellant’s request a jury was called ; that the evidence was heard; that the foreman of the jury orally announced a finding against the appellant; that no written verdict was returned ; that the justice entered judgment for the suni named by the foreman of the jury. Prayer for an injunction restraining the collection of the judgment.
The appellant had an adequate legal remedy, and can not have relief by injunction. His remedy was by appeal.
Judgment affirmed.